DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 line 7 reads "  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea or mental process without significantly more. The claim recites "modifying a design of the first part or the second part of the frame prior to the printing”. This judicial exception is not integrated into a practical application because “modifying a design” could be purely a mental process. The judicial exception is not integrated into a practical application because no structure of hardware of any type is recited that performs the design modification. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no structure is cited that performs the modification step. Examiner notes that merely printing is not considered extra-solution activity, see MPEP §2106.05(g).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US 2009/0133495) modified by Trishaun (US 2017/0269203), Bodkhe (US 2019/0284423), and Yosui (US 2019/0207077).
Regarding claim 1, Arakawa meets the claimed, a gyroscope, (Arakawa Abstract teaches a yaw rate sensor (gyroscope)) a piezoelectric substrate; (Arakawa [0046] teaches a yaw rate sensor (gyroscope) with a piezoelectric substrate) pattern on the piezoelectric substrate, (Arakawa [0052] teaches an insulating material and a pattern on the material) a resonator transducer configured to create a first surface acoustic wave on a surface of the piezoelectric substrate; (Arakawa [0046] teaches a first exciting electrode which excites a first acoustic wave) a pair of reflectors configured to reflect the first surface acoustic wave to form a standing wave within a first region of the surface and between the pair of reflectors, (Arakawa [0047] teaches reflectors that reflect the wave and form a standing wave between them) wherein the resonator transducer is between the pair of reflectors; (Arakawa [0046]-[0047] teach the exciting electrode (transducer) is between the reflectors) a structure within the first region wherein the structure is subject to a Coriolis force to create a second surface acoustic wave on the piezoelectric substrate; (Arakawa [0068] teaches a weight changing a Coriolis effect into a second acoustic wave) a first sensor transducer disposed on the surface and configured to sense the second surface acoustic wave; (Arakawa [0069] teaches detecting electrodes (sensor transducer) that detect the second acoustic wave) and a second sensor transducer disposed on the surface and configure to sense a residual surface acoustic wave from a second region of the surface, (Arakawa [0069] describes additional detecting electrodes (sensor transducers) that also detect the second acoustic wave) wherein the second region is separated from the structure, (Arakawa Figure 3 shows the detecting electrodes (transducers) 13, 14, 15, and 16 are separate from the weight (structure) 6) and the second sensor is configured to output a signal indicative of the residual surface acoustic wave; (Arakawa [0070] describes how detecting electrodes (sensors) are able to detect the acoustic wave.)
Arakawa does not meet the claimed, a first part of a frame for the gyroscope, a second part of the frame, or wherein the second part of the frame and the first part of the frame are assembled together to form the frame which supports and encloses the printed components and the piezoelectric substrate.
Analogous in the field of motion sensors, Trishaun meets the claimed, a first part of a frame for the gyroscope, (Trishaun [0015] teaches a housing with a front portion) a second part of the frame, wherein the second part of the frame and the first part of the frame are assembled together to form the frame which supports and encloses the printed components and the piezoelectric substrate (Trishaun [0015] teaches the housing has a lower portion and the front and lower portion form the housing to house a sensor unit.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the gyroscope of Arakawa with the housing (frame) of Trishaun in order to make the device portable, see Trishaun [0015].
Arakawa modified by Trishaun teach the general components and structure of the gyroscope as claimed, however, neither teach that the gyroscope components are formed via 3D printing. Bodkhe does not explicitly teach that a gyroscope is printed, however, Bodkhe does teach that it is advantageous to 3D print sensors with the claimed piezoelectric components and materials.
a method to 3D print (Bodkhe Abstract teaches the use of 3D printing to print piezoelectric composite, Bodkhe [0322] teaches a number of components that can be printed) wherein the method includes: three dimensionally printing an insulating polymer material (Bodkhe [0025] teaches printing with a polymer of acrylonitrile butadiene styrene, an insulting material) three dimensionally printing  a polymer material mixed with powdered graphene (Bodkhe [0009]-[0011], [0018], and [0025] teach a polymer/filler mix with polymers and graphene) three dimensionally printing the insulating polymer material to form pattern (Bodkhe [0009]-[0011] teach a polymer/filler mix, [0018] teaches graphene, and [0025] teaches polymers) three dimensionally printing a polymer material mixed with powdered graphene to form components (Bodkhe [0322] teaches the use of the printed material to form a number of components including antenna, sensors, and transducers) and three dimensionally printing the insulating material (Bodkhe [0025] teaches printing with a polymer of acrylonitrile butadiene styrene, an insulting material.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the components of modified Arakawa, such as antennas, sensors, transducers, piezoelectric substrates, and insulating materials, with the method of 3D printing them, as taught by Bodkhe, in order to form parts more economically and efficiently, see Bodkhe [0359].
Modified Arakawa does not meet the claimed, wherein the pattern has apertures; wherein at least one of the components is printed into one of the apertures.
Analogous in the field of multilayer substrates, Yosui meets the claimed, wherein the pattern has apertures (Yosui [0047] teaches an insulating base material layer has holes) wherein at least one of the components is printed into one of the apertures (Yosui [0047] teaches other components can be formed in the holes between the layers.)
It would have been obvious to a person of ordinary skill in the art to combine the patterned layer of Arakawa with the apertures and components of Yosui in order to provide a hole to form components and connect layers, see Yosui [0046]-[0047]. 
Regarding claim 2, modified Arakawa teaches, the first part or the second part of the frame (Trishaun [0015] teaches the housing or frame parts) but does not teach 3D printing the frames or modifying the design. Bodkhe does not explicitly teach the method according to claim 1, further comprising modifying a design of prior to the printing, however Bodkhe [0269] teaches that designs of 3D printed objects are made in a CAD software before printing and Bodkhe [0025] teaches printing an insulating material. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the frames of Trishaun with the design prior to printing in order to allow the printer to make layers of the object and print the material, see Bodkhe [0269].
Regarding claim 3, modified Arakawa meets the claimed, the method of claim 1, wherein the polymer material includes Polylactic Acid and/or Acrylonitrile Butadiene Styrene (Bodkhe [0025] teaches printing with a polymer of acrylonitrile butadiene styrene.)
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over modified Arakawa as applied to claim 1 above, and further in view of Iguchi (US 2004/0145529).
Regarding claim 4, modified Arakawa meets the claimed, the method of claim 1, further comprising three dimensionally printing (Bodkhe [0322] teaches 3D printing components) a circuit board (Trishaun [0110] teaches a circuit board inside a housing.)
partially or totally embedded within or on a surface of the first part or the second part of the frame.
Analogous in the field of transmitting devices, Iguchi meets the claimed, partially or totally embedded within or on a surface of the first part or the second part of the frame (Iguchi [0096] teaches a circuit board is embedded in a case.)
It would have been obvious to a person of ordinary skill in the art to combine the circuit board of modified Arakawa with the embedded circuit board of Iguchi in order to make the device portable, see Trishaun [0015].
Regarding claim 5, modified Arakawa meets the claimed, includes: a set of sensors configured to be connected to the gyroscope to receive signals from at least one of the first and second sensor transducers (Arakawa [0070] teaches a control unit (sensor) that measures the differences in wav amplitudes from the detecting electrodes.)
Trishaun further teaches, the method of claim 4, wherein the circuit board (Trishaun [0110] teaches a circuit board; a set of digital and/or analogic electronic components configured to respectively analyze digital or analogic signals from the set of sensors; (Trishaun [0097] teaches electronic components such as sensors, synthesizers, and radiating elements that receive input) at least one Interface Human Machine configured to enable the a human operator and/or a computer system to communicate with the set of sensors (Trishaun [0107] teaches communication to and from a smart phone or computer) and at least one conductive trace conductively connecting the set of sensors, the set of digital and/or analogic components, and the at least one Interface Human Machine (Trishaun [0011] teaches a printed wiring board connects a number of components including components that transmit to a person’s mobile device.)

Regarding claim 6, modified Arakawa meets the claimed, the method of claim 5, wherein the at least one of the set of digital and/or analogic components (Bodkhe [0322] and [0359] teach 3D printing of components) are formed by 3D printing of a polymer material mixed with powdered graphene (Bodkhe [0009]-[0011] teach a polymer/filler mix, [0018] teaches graphene.)
Regarding claim 7, modified Arakawa meets the claimed, the method of claim 6, wherein the at least one of the set of digital and/or analog components is formed by three dimensional printing (Bodkhe [0322] teaches 3D printing components).
Modified Arakawa does not meet the claimed, is a Surface-Mount Component (SMT).
Trishaun meets the claimed, is a Surface-Mount Component (SMT) (Trishaun [0108] teaches a low profile design of a printed wiring board contains electronics including sensors.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the gyroscope of modified Arakawa with the SMT components of Trishaun to form a simplistic device without the need for additional adapters, see Trishaun [0109].
Regarding claim 8, modified Arakawa meets the claimed, the method of claim 5, further comprising three dimensionally 3D printing an antenna (Bodkhe [0322] teaches antennas can be 3D printed).
 on one of the first part or the second part of the frame.
Analogous in the field of transmitting devices, Iguchi meets the claimed, on one of the first part or the second part of the frame (Iguchi [0096] teaches that an antenna is mounted on the case.)
It would have been obvious to a person of ordinary skill in the art to combine the 3D printed antenna of modified Arakawa with the antenna of Iguchi in order to avoid interruptions from the circuit board to the antenna, see Iguchi [0098].
Regarding claim 9, modified Arakawa meets the claimed, the method of claim 8, wherein the antenna is an antenna for a Radio Frequency Identification device (Trishaun [0108] teaches a radio antenna.)
Regarding claim 10, modified Arakawa meets the claimed, the method of claim 5, wherein that the at least one conductive trace has a thermal conductivity and/or electrical conductivity (Trishaun [0011] teaches a printed wiring board, wires are electrically conductive.)
Regarding claim 11, modified Arakawa meets the claimed, the method of claim 5, wherein the at least one Interface Human Machine is a buzzer and/or a display device (Trishaun [0107] teaches communication to and from a smart phone or computer.)
Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US 2009/0133495) modified by Trishaun (US 2017/0269203), Bodkhe (US 2019/0284423), and Yosui (US 2019/0207077).
Regarding claim 12, Arakawa meets the claimed,  an insulating polymer material (Arakawa [0052] teaches a patterned insulating material) a piezoelectric substrate; (Arakawa [0046] teaches a piezoelectric substrate) the insulating polymer material on the piezoelectric substrate to form an insulating layer pattern (Arakawa [0052] teaches a patterned insulating material) components of the gyroscope include: a resonator transducer configured to create a first surface acoustic wave on the piezoelectric substrate; (Arakawa [0046] teaches a first exciting electrode which excites a first acoustic wave) a pair of reflectors configured to reflect the first surface acoustic wave to form a standing wave within a first region on the piezoelectric substrate (Arakawa [0047] teaches reflectors that reflect the wave and form a standing wave between them) and between the pair of reflectors; (Arakawa [0046]-[0047] teach the exciting electrode (transducer) is between the reflectors) a structure within the first region wherein the structure vibrates in response to a Coriolis force to create a second surface acoustic wave on the piezoelectric substrate; (Arakawa [0068] teaches a weight changing a Coriolis effect into a second acoustic wave) a first sensor transducer disposed on the piezoelectric substrate and configured to sense the second surface acoustic wave; (Arakawa [0069] teaches detecting electrodes (sensor transducer) that detect the second acoustic wave)  and a second sensor transducer disposed on the piezoelectric substrate and configure to sense a residual surface acoustic wave from a second region of the piezoelectric substrate, (Arakawa [0069] describes additional detecting electrodes (sensor transducers) that also detect the second acoustic wave) wherein the second region is separated from the first region, (Arakawa Figure 3 shows the detecting electrodes (transducers) 13, 14, 15, and 16 are separate from the weight (structure) 6) and the second sensor is configured to output a signal indicative of the residual surface acoustic wave; (Arakawa [0070] teaches a control unit can measure the waves based on the detecting electrodes.)
to form a first part of a frame to form a second part of the frame, wherein the second part and first part are assembled together to form the frame which supports and encloses the piezoelectric printed components and the piezoelectric substrate.
Analogous in the field of motion sensors Trishaun meets the claimed, to form a first part of a frame (Trishaun [0015] teaches a housing having a front portion to house the sensor unit) on a surface of the first part of the frame (Trishaun [0015] teaches a housing having a front portion to house the sensor unit) second part of the frame, wherein the second part and first part are assembled together to form the frame which supports and encloses the piezoelectric printed components and the piezoelectric substrate (Trishaun [0015] teaches the housing together is able to house the entire sensor unit.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the gyroscope of Arakawa with the housing unit of Tashaun to make the device portable, see Trishaun [0015].
Arakawa modified by Trishaun teach the general components and structure of the gyroscope as claimed, however, neither teach that the gyroscope components are formed via 3D printing. Specifically, Arakawa does not meet the claimed, a method to make an instrument with a gyroscope, wherein the method includes: printing, by a three-dimensional (3D) printer, a polymer material mixed with powdered graphene on a surface of the first part of the frame to form, printing, by the 3D printer, the insulating polymer material, printing, by the 3D-printer, a polymer material mixed with powdered graphene to form printed components of the gyroscope.
Analogous in the field of 3D printing electronic components, Bodkhe meets the claimed, a method to make an instrument with a gyroscope, wherein the method includes: printing, by a three-dimensional (3D) printer,(Bodkhe Abstract teaches the use of 3D printing to print a piezoelectric composite, Bodkhe [0322] teaches a number of components that can be printed) a polymer material mixed with powdered graphene (Bodkhe [0009]-[0011] teach a polymer/filler mix, [0018] describes the filler could be graphene) printing, by the 3D printer, the insulating polymer material, (Bodkhe [0025] teaches acrylonitrile butadiene styrene, an insulating material, can be printed) printing, by the 3D-printer, a polymer material mixed with powdered graphene (Bodkhe [0009]-[0011] teach a polymer/filler mix, [0018] describes the filler could be graphene)  to form printed components of the gyroscope (Bodkhe [0322] teaches a number of components, including antennas, sensors, and transducers, can be 3D printed.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the components of the gyroscope of modified Arakawa with the method of 3D printing them, as taught by Bodkhe, to manufacture parts more economically and efficiently, see Bodkhe [0359]. It would have been further obvious to combine the gyroscope components of modified Arakawa with the printing materials of Bodkhe in order to produce a piezoelectric ink for 3D printing, see Bodkhe [0210].
Modified Arakawa does not meet the claimed, insulating layer having apertures or wherein at least one of the printed components of the gyroscope is at least partially printed into one of the apertures.
Analogous in the field of multilayer substrates, Yosui meets the claimed, insulating layer having apertures (Yosui [0047] teaches an insulating base material layer has holes) wherein at least one of the printed components of the gyroscope is at least partially printed into one of the apertures (Yosui [0047] teach that components such as conductors are made in the holes.)
It would have been obvious to a person of ordinary skill in the art to combine the patterned insulating layer of Arakawa with the apertures of Yosui to provide a hole in which to form other components, see Yosui [0047].
Regarding claim 14, modified Arakawa meets the claimed, the method of claim 12, further comprising three dimensionally printing (Bodkhe [0322] teaches printing various components.)
Modified Arakawa does not meet the claimed, a circuit board with electronic components on the surface of the first part of the frame, such that the circuit board is at least partially embedded in the surface.
Trishaun meets the claimed, a circuit board with electronic components on the surface of the first part of the frame, such that the circuit board is at least partially embedded in the surface (Trishaun [0107] and [0110] teach a circuit board is contained within the housing.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the gyroscope of modified Arakawa with the housing of the circuit board of Trishaun to make the device portable, see Trishaun [0015].
Regarding claim 15, Arakawa meets the claimed, the method of claim 14 wherein the electronic components include: a sensor configured to be connected to the gyroscope to detect signals from the first and/or second sensor transducers; Arakawa [0070] teaches a control unit that measures the differences in wave amplitudes from the detecting electrodes.)
Arakawa does not meet the claimed, an electronic analyzer configured to respectively analyze signals from the sensor; an Interface Human Machine configured to enable the a human operator and/or a computer system to communicate with the set of sensors; and a conductive trace conductively connecting the sensor, the electronic analyzer, and the Interface Human Machine.
Trishaun meets the claimed, an electronic analyzer configured to respectively analyze signals from the sensor; (Trishaun [0097] teaches electronic components such as sensors, synthesizers, and radiating elements that receive input) an Interface Human Machine configured to enable the a human operator and/or a computer system to communicate with the set of sensors; (Trishaun [0107] teaches communication to  and from a smart phone or computer) and a conductive trace conductively connecting the sensor, the electronic analyzer, and the Interface Human Machine (Trishaun [0011] teaches a printed wiring board connected to a number of components including components that transmit to a person’s mobile deice.)
It would have been obvious to a person of ordinary skill in the art to combine the gyroscope of Arakawa with the additional communication/sensor components of Trishaun to process the data from the device and send it to a smart phone/display to be read in real time, see Trishaun [0006] and [0120].
Response to Arguments
The objections to claims 1 and 15 have been withdrawn in response to the amendment filed 12/28/2020. The rejection under 35 USC 112(b) to claim 13 has been withdrawn due to the cancellation of claim 13. 
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.

In regards to the rejections of claim 1-3, 5-7, and 9-15 in view of Arakawa, Trishaun, Bodkhe, and Yosui, applicant argues that none of the references teach three dimensional printing to form various components, specifically regarding printing a piezoelectric substrate on a frame. Examiner disagrees. Examiner notes that according to claim 1, insulating polymers are printed to form a frame, then a polymer/graphene mix is printed on the frame to form the piezoelectric substrate. As claimed, the piezoelectric substrate is not separately printed, but is the result of 3D printing the polymer/graphene mixture on the frame. Arakawa teaches the use of a piezoelectric substrate in a gyroscope, see Arakawa [0046]. Trishaun teaches a frame or housing, see Trishaun [0015]. Finally, Bodkhe teaches insulating materials as claimed can be printed, see Bodkhe [0025], and that the claimed polymer/graphene ink can be used in printing, see Bodkhe [0009]-[0011]. Further, Bodkhe teaches printing piezoelectric ink onto a substrate to form a sensor, see Bodkhe [0374]-[0375]. It would have been within the ambit of a person of ordinary skill in the art to print the components of Arakawa or Trishaun via 3D printing as taught by Bodkhe. 
In regards to the Yosui reference, applicant argues that Yosui does not teach 3D printing a component in an aperture of a substrate. Examiner disagrees. Arakawa [0052] teaches 
In regards to claims 4 and 8, applicant argues that Iguchi does not teach 3D printing an antenna or circuit board. Examiner disagrees. Bodkhe [0322] specifically teaches an antenna can be 3D printed and also discloses printing various circuit components, and Iguchi [0096] teaches a printed circuit board embedded in a case and an antenna mounted on the case. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744